Citation Nr: 1732440	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-46 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, status post nephrectomy, to include as due to herbicide agent exposure and as secondary to the Veteran's service-connected diabetes mellitus, type II, for substitution purposes.

2.  Entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence, for substitution purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1969.  He died in December 2015, during the pendency of this appeal.  The appellant in this case is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2014, the Board remanded this appeal for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal was returned to the Board in February 2016.  However, due to the Veteran's death, the Board did not have jurisdiction to adjudicate the merits of the appeal at that time.  In September 2016, the appellant was substituted for the Veteran in the pending appeal, enabling her to proceed in the place of the Veteran to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (West 2014).  

The Board observes that in the Veteran's November 2009 substantive appeal, he requested a Board videoconference hearing.  However, in correspondence received in September 2011, he indicated that he wished to cancel his request for a Board hearing.  The appellant has not requested a hearing in connection with the appeal.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016). 


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents.

2.  Renal cell carcinoma was not shown during active service and the most probative evidence of record shows that the Veteran's post-service renal cell carcinoma was not causally related to his active service or any incident therein, to include Agent Orange exposure, and was not causally related to or aggravated by a service-connected disability.

3.  The Veteran's December 2008 nephrectomy for a renal mass was not for a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for renal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection or Renal Cell Carcinoma

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The appellant contends that the Veteran's renal cell carcinoma was due to his exposure to Agent Orange during active service.  Alternatively, the Veteran's representative asserts that the disability is secondary to the Veteran's service-connected diabetes mellitus.  

Military personnel records confirm that the Veteran had active service in Vietnam during the Vietnam era.

Service treatment records are negative for treatment for or complaints of renal cell carcinoma during military service.  At the Veteran's December 1969 discharge medical examination, his genitourinary system was normal on clinical evaluation and there was no finding of any disability.  Additionally, there was no documentation of renal cell carcinoma or symptoms thereof in the accompanying report of medical history.  

Post-service medical records demonstrate that the Veteran was diagnosed with renal cell carcinoma in November 2008, approximately thirty-nine years after discharge from service.

A number of medical opinions regarding the etiology of the Veteran's renal cell carcinoma have been associated with the claims file.  In a January 2009 medical opinion from Dr. G.Z, he determined that a direct association between Agent Orange toxin exposure and the Veteran's renal cell carcinoma cannot be excluded.  In a February 2009 medical opinion, Dr. C.M. made a similar finding.  

In a July 2009 medical opinion, Dr. G.Z. noted that while there is no direct evidence to his knowledge that establishes a direct link between Agent Orange and renal cell carcinoma, it is a plausible predisposing factor.  However, he stated that he believed that the medical evidence does not provide a conclusive causal link, but such a link is possible.  

In a November 2009 medical opinion, Dr. G.Z. indicated that more information had come to his attention regarding the Veteran's service in Vietnam, during which time he was exposed to dioxin via Agent Orange.  The physician concluded that he had reviewed further data regarding the effects of Agent Orange.  He noted that the Veteran had no family history of renal cell carcinoma or other carcinomas.  There was no history of exposure to carcinogens other than Agent Orange except for cigarette smoking.  Dr. G.Z. concluded that it is more likely than not that the Veteran's renal cell carcinoma is causally related to his exposure to Agent Orange during his time in service. 

In a September 2014 medical opinion, Dr. G.Z. reported that the Veteran has a history of Agent Orange exposure during service in Vietnam.  He again noted that the Veteran had no family history of renal cell carcinoma and no other known exposure to carcinogens except for cigarette smoking.  He indicated that he had reviewed the literature regarding Agent Orange and renal cell carcinoma and noted that Agent Orange is a known carcinogen in humans.  He noted that there is evidence for an increase in occurrences of all cancers combined in a population of Vietnam veterans in a study published last month in the cancer journal.  He concluded that it is as likely as not that the Veteran's condition was caused by his exposure to Agent Orange.  

The Veteran underwent a VA examination in November 2014 at which time neoplasm of the kidney was assessed with a date of diagnosis in November 2008.  Following evaluation of the Veteran and review of the claims file, to include the opinions by Dr. G.Z and the referenced articles, letters in support of the claim, and current evidence based literature, the examiner concluded that the Veteran's renal cell carcinoma is less likely as not a condition which was incurred in service or is otherwise related to service, to include exposure to herbicide agents.  In so finding, the examiner noted that it is understood that Agent Orange is a carcinogen linked to a multitude of cancers.  However, there is no consensus among the medical community, or in the evidence-based Agent Orange Registry list of presumptive conditions, that supports a causal link between herbicide agent exposure and renal cell carcinoma.  Further, the one isolated study cited did not provide sufficient evidence to demonstrate a causal link between Agent Orange and renal cell carcinoma.  In fact, many aspects of the article were in conflict with previous studies accepted by VA in support of the current presumptive conditions associated with Agent Orange.  

The VA examiner also determined that it is less likely as not that the condition was caused or aggravated by the Veteran's service-connected diabetes mellitus.  He noted that he had not been able to identify evidence in the medical literature which supports a causal link to the development or aggravation of renal cell carcinoma from diabetes mellitus.  

In an April 2015 medical opinion, Dr. C.M. opined that the Veteran's exposure to Agent Orange is more likely than not to have contributed to his condition of renal cancer.  

The Veteran also provided a number of previous Board decisions granting service connection for renal cell carcinoma and an article discussing the relationship between Agent Orange and renal cell carcinoma.  


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for renal cell carcinoma.  

As previously noted, governing law provides for presumptive service connection based on exposure to herbicide agents such as Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam during the Vietnam era is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309. 

The Veteran's military personnel records indicate that he served in Vietnam during the Vietnam era.  Thus, he is legally presumed to have been exposed to herbicide agents during such service.  However, renal cell carcinoma is not listed as a disease associated with exposure to herbicide agents such as Agent Orange under 38 C.F.R. § 3.309(e).  As such, presumptive service connection due to herbicide exposure is not legally warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

However, the most probative evidence establishes that the Veteran's renal cell carcinoma did not manifest during active service.  In this regard, service treatment records are negative for treatment for or a diagnosis of renal cell carcinoma during military service.  Notably, at the time of the December 1969 military separation examination, there was no finding of the condition on clinical evaluation, nor was renal cell carcinoma documented in the accompanying report of medical history.  Indeed, the Board observes that the Veteran was first diagnosed with renal cell carcinoma in 2008, almost 40 years after service.  

Although the record shows that the Veteran's renal cell carcinoma was not diagnosed in service or for many years thereafter, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The Board observes that there are multiple medical opinions addressing the etiology of the Veteran's renal cell carcinoma; however, the Board finds that the most probative medical evidence of record indicates that the Veteran's renal cell carcinoma was not related to his active service, to include presumed Agent Orange exposure.  

After a review of all the medical opinions of record, the Board finds that the opinion provided by the VA examiner is more probative than the opinions provided by Dr. C.M. and G.Z.  In this regard, the VA examiner's opinion was based on a thorough review of the Veteran and his medical records and cited to relevant medical principles.  The opinion was also supported by a rationale.  The examiner acknowledged the recent study which showed evidence for an increase in occurrences of all cancers combined in a population of Vietnam veterans.  He explained, however, that that one isolated study cited did not provide sufficient evidence to demonstrate a causal link between Agent Orange and renal cell carcinoma, particularly when many aspects of the study conflicted with multiple previous studies.  

Conversely, while Dr. C.M. determined that the Veteran's renal carcinoma was caused by Agent Orange exposure; she did not provide a rationale to support her finding.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  With regard to the opinions provided by Dr. G.Z., in his January 2009 and July 2009 opinions, he did not provide a rationale to support his conclusions that the Veteran's renal cell carcinoma was caused by Agent Orange exposure.  Nieves-Rodriguez, supra.  As detailed above, Dr. G.Z. also provided medical opinions in November 2009 and September 2014 in which he again concluded that it is as likely as not that the renal cell carcinoma was caused by Agent Orange exposure.  In those opinions he noted that the Veteran had exposure to carcinogens in cigarette smoke.  However, did not discuss the relationship between the carcinogens in cigarette smoke and the Veteran's renal cell carcinoma.  Further, he failed to discuss why it was more likely that Agent Orange exposure caused the renal cell carcinoma rather than exposure to carcinogens in cigarette smoke.  Finally, the Board notes that VA's Secretary has determined that there is no positive association between exposure to herbicide agents such as Agent Orange and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (finding that a review of multiple studies had produced inadequate evidence to determine whether an association existed between herbicide agent exposure and renal cancer).  Dr. G.Z. did not discuss the conclusions of the National Academy of Sciences (NAS) or why the recent study he cited outweighed the prior studies which had been unable to establish a positive association between exposure to herbicide agents such as Agent Orange and renal cell carcinoma.  

The Board has considered the representative's contention that the Veteran's renal cell carcinoma is secondary to his service-connected diabetes mellitus.  However, the examiner who conducted the November 2014 VA examination concluded that there is no evidence that the Veteran's diabetes mellitus caused or aggravated the Veteran's renal cell carcinoma.  The Board notes that the other clinical evidence of record does not suggest that the Veteran's current renal cell carcinoma is causally related to his service-connected diabetes mellitus.

The Board observes that the Veteran provided articles and previous Board decisions regarding renal cell carcinoma and Agent Orange to support the service connection claim.  The articles and prior Board decisions, however, do not specifically address the Veteran's unique medical history nor provide a basis for a medical opinion of record.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical articles or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Moreover, Board decisions are non-precedential in nature.  Each decision is based on a factually distinct scenario.  The instant case must be decided on the basis of the individual facts in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2016).  Thus, while the Board has considered the medical articles and prior Board decisions, they are assigned limited probative weight, particularly when weighed against the highly probative medical opinion discussed above.

The Board also acknowledges the Veteran's assertion that his renal cell carcinoma is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed respiratory conditions is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the renal cell carcinoma is a medical question requiring medical training, expertise and experience.  Questions of competency notwithstanding, the Board assigns far more probative weight to the medical opinion discussed above, as it was rendered by an individual with medical training and expertise who based the opinion on a review of the clinical evidence of record, the Veteran's reported medical history, and current medical knowledge.  

After reviewing all the evidence or record, the Board finds that the preponderance of the evidence is against the claim of service connection for renal cell carcinoma.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Entitlement to a Temporary Evaluation of 100 Percent due to Surgical Treatment

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected [emphasis added] disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; or (3) immobilization by cast, without surgery, of one major joint or more.

Factual Background and Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence.

The clinical evidence of record shows that in December 2008, the Veteran underwent a laparoscopic hand-assigned right radical nephrectomy for a right renal mass.  

A threshold legal requirement for establishing entitlement to a temporary total rating for convalescence following surgery under 38 C.F.R. § 4.30, however, is that the surgery must have been for a service-connected disability.  It is not in dispute that the December 2008 surgery was for the Veteran's renal cell carcinoma.  However, as indicated above service connection for renal cell carcinoma has been denied.  Accordingly, the surgery in question was not for a service-connected disability and, therefore, the threshold requirement for benefits under § 4.30 is not met.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that where the law is dispositive, the claim should be denied because of lack of legal entitlement under the law.  Accordingly, the appeal in this matter must be denied.




ORDER

Entitlement to service connection for renal cell carcinoma, status post nephrectomy, to include as due to herbicide exposure and as secondary to the Veteran's service-connected diabetes mellitus, type II, for substitution purposes, is denied.

Entitlement to a temporary evaluation of 100 percent due to surgical treatment of a service-connected disability necessitating convalescence, for substitution purposes, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


